Citation Nr: 1016629	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from March 1963 until March 
1967, including a tour of duty in the Republic of Vietnam for 
which he received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; loss of approximately half of the mandible, not 
involving temporal mandibular articulation, evaluated as 30 
percent disabling; a disfiguring scar of the face, evaluated 
as 10 percent disabling; right sided 7th cranial nerve 
sensory disturbance, evaluated as 10 percent disabling; right 
sided 5th cranial nerve sensory disturbance, evaluated as 10 
percent disabling; and loss of half of mastication surface 
from the median line, evaluated as 10 percent disabling.  The 
current combined rating for the Veteran's service-connected 
disabilities is 80 percent.

2.  The Veteran has a GED and past work experience as a dock 
worker.

3.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009). In the decision below, the Board 
grants the TDIU evaluation sought by the Veteran.  The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken. However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.

Turning to the merits of the claim, the Veteran seeks a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In this regard, all Veterans 
who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.  Nevertheless, it is the established policy of VA that 
all Veterans who are individually unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In this case, service connection is in effect for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; loss of approximately half of the mandible, not 
involving temporal mandibular articulation, evaluated as 30 
percent disabling; a disfiguring scar of the face, evaluated 
as 10 percent disabling; right sided 7th cranial nerve 
sensory disturbance, evaluated as 10 percent disabling; right 
sided 5th cranial nerve sensory disturbance, evaluated as 10 
percent disabling; and loss of half of mastication surface 
from the median line, evaluated as 10 percent disabling.  The 
current combined rating for the Veteran's service-connected 
disabilities is 80 percent.  

The Board notes that the Veteran previously received service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling from March 22, 2007, until May 1, 2009, and for 
coronary artery disease, evaluated as 60 percent disabling 
from March 22, 2007, until October 3, 2008, and as 30 percent 
disabling from October 4, 2008, until May 1, 2009.  For the 
period from March 22, 2007 until May 1, 2009, the combined 
rating was 90 percent.  The diabetes mellitus and coronary 
artery disease were severed May 1, 2009, and the combined 
rating again became 80 percent as outlined above.  Thus, the 
Veteran clearly met the criteria of 38 C.F.R. § 4.16 (a) at 
all times during the appeal period.

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran was unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reveals that the Veteran completed one 
year of high school and subsequently obtained a General 
Educational Development (GED) certificate.  He worked for 20 
years at a freight company as a dock worker.  On the 
Veteran's May 2006 application for TDIU he indicated he last 
worked in 2006.  The Veteran indicated that he left this 
position because of his disability. A statement signed by the 
Veteran's supervisor in July 2006 confirmed the Veteran had 
been employed as a dock worker for 20 years and the last date 
of employment was May 27, 2006.  The reason for the 
termination of the Veteran's employment was listed as 
retired.  Another undated statement of the employer indicated 
the Veteran took early retirement in May 2006; however, this 
statement was not signed by the employer. Also included in 
the record is a May 2006 letter confirmation of the Veteran's 
resignation from employment. 

Evidence for consideration with respect to this matter 
includes VA outpatient treatment records, private medical 
records and reports from VA examinations.  In the present 
case, although the official reason for the termination of 
employment was retirement, it appears the Veteran's service 
connected disabilities had a significant effect upon his 
ability to work and resulted in his early resignation.  

A July 2006 VA psychiatric examination reflects the Veteran 
reported he was unemployed. He denied being retired.  He 
explained he had been unemployed for less than a year.  The 
examiner related the Veteran long complained his job with the 
freight company had been difficult for him.  He loaded trucks 
from 1986 until 2006 and explained his age and physical 
decline made him slower. There were also indications the PTSD 
and depression interfered with the ability to tolerate work 
related stress. The Veteran indicated he had to quit after 
the recent heart problem. The diagnosis was PTSD and the GAF 
was 55, denoting moderate symptoms.  The examiner opined 
there was not total impairment in occupational and social 
function as a result of PTSD, but there were deficiencies in 
thinking, employment due to poor stress tolerance, and mood.  

A December 2006 VA outpatient treatment record reports the 
Veteran injured his shoulder, had carpal tunnel, a bad knee 
and a heart attack so he walked away from his job.  

The Veteran's VA physician submitted a letter dated in April 
2007 in support of the Veteran's claim.  The physician 
explained the Veteran had been under his care for several 
years for treatment of combat-related PTSD.  While there was 
some improvement with medication, the Veteran remained unable 
to work. The physician explained the Veteran had several 
physical problems including heart attacks that he felt were 
related to the stress of PTSD. 

The Veteran also submitted evidence confirming he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  The disability determination reflects the Veteran 
was disabled by disorders of bone or cartilage and affective 
mood disorder.  In his application for benefits, the Veteran 
explained his PTSD, cranial nerve damage, heart problems, 
shoulder, hip, knee and carpal tunnel syndrome limited his 
ability to work.  He explained he lacked patience and had a 
very quick temper due to the PTSD and lacked mobility due to 
constant pain from the non-service connected orthopedic 
problems.  He explained his employer made reasonable 
accommodations for him to allow him to perform dock work 
instead of being a driver so he could take his medications 
and continue working.  He stopped working in May 2006 because 
of his disabilities and two heart attacks.  

A March 2007 functional assessment performed in connection 
with the Social Security claim reflected the Veteran could 
carry out all levels of work not requiring frequent contact 
with the public.  He would have difficulty but could relate 
to peers and supervisors and could adapt.  There was some, 
but not substantial, difficulty working in coordination with 
others without distractions.  A separate form included in the 
SSA file reflected the Veteran had a substantial and 
successful work history and would still be working if not for 
several physical issues.  The March 2007 psychological 
evaluation concluded with diagnoses of PTSD and dysthymic 
disorder and assigned a GAF of 50, reflecting serious 
symptoms.  The physician related that the Veteran's 
comprehension and memory were within broad normal limits but 
he complained he had trouble remembering things in daily 
life.  He explained he did not bother to make lists as he 
would forget to take the list with him.  The Veteran's 
ability to sustain concentration was adequate but social 
skills were moderately limited.  He wept and required several 
minutes to compose himself.  The Veteran's knowledge of 
managing daily affairs was fine and he was able to adapt to 
his physical limitations.  He appeared capable to manage his 
own funds and indicated if his physical problems were not as 
severe he would still be working.  A full clinical 
examination found cranial nerve damage requiring five 
surgeries and still with a right mandibular weakness, hip 
pain, shoulder pain, knee pain, myocardial infarction, 
anxiety and visual acuity deficit.  The assessment was he 
could occasionally lift or carry for up to 1/3 of an 8 hour 
workday less than 10 pounds due to right sided weakness and 
could frequently carry less than 10 pounds for up to 2/3 of 
an 8 hour workday from right sided weakness he also could 
only stand or walk for a total of at least 2 hours due to 
right side weakness and head pain.

The Veteran also submitted several lay statements in support 
of his claim.  Handwritten notes on the May 2006 letter of 
retirement asserted that he resigned because he could not 
stay and put up with people and his patience was gone.  He 
also indicated he right shoulder, right arm, right hip and 
right knee hurt all the time. In a May 2006 statement, the 
Veteran explained he underwent heart surgery and also 
reported several orthopedic disabilities, including the right 
hip, right knee, left knee, right shoulder, right elbow and 
right hand.  He asserted that he took early retirement 
because he could not fight pressure anymore and he did not 
have insurance.  In a January 2007 statement, the Veteran 
explained he did not like crowds and he put up with the 
freight job as he needed insurance.  He explained he found 
out he had a heart attack in January 2006 and after that he 
tried to go back to work but knew he would not be able to 
fight problems and would "go off" so he quit.  The Veteran 
also sent an April 2008 letter of a friend who related the 
Veteran had trouble remembering or keeping up with 
responsibilities.  She described sleeping problems, bad 
dreams, felt people were watching and following him and 
explained he could be a real challenge some days.  The 
Veteran's daughter explained she handled all of his money, 
bills, mail and personal business because he could not keep 
up with everything and would forget things of importance.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The Board is of the opinion that the point of equipoise has 
been reached in this matter.  While there is evidence which 
reflects that the Veteran has significant nonservice-
connected disabilities that may contribute to his 
unemployability, there is also evidence that the Veteran's 
service-connected disabilities alone preclude him from 
working.  As explained above, the Veteran's PTSD poses a 
significant impairment in the Veteran's ability to function.  
The Veteran has consistently reported that his PTSD resulted 
in him having little patience and made it difficult to work.  
The Board finds these statements to be credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed.Cir. 2006).  The record reflects he 
reported difficultly at work due to his psychiatric 
disability as early as 1993.  Specifically, an October 1993 
VA examination reflects the Veteran described difficulty 
keeping his job at the freight company due to the stress and 
strain he was under.  Additionally, two VA examinations 
performed in March 1997 reported difficulties at work because 
of the Veteran's PTSD.  The March 1997 general examination 
reflected the Veteran's co-workers shunned him because he saw 
a psychiatrist and the examiner concluded that while there 
was no physical reason why the Veteran would be unable to 
continue the current job, the Veteran may have problems 
handling situations because of the PTSD.  Similarly, the 
March 1997 psychiatric examination reflects the Veteran 
reported his employer's attempts to make him stop taking 
psychotropic medications and complaints of hassles, headaches 
and putting up with people at work.  The examiner concluded 
the Veteran had considerable improvement in symptoms but 
continued to have a disability from occupational function and 
ongoing hassles at work.  Furthermore, the more recent VA 
examinations described above reflect the Veteran continued to 
have difficulty dealing with other people making his 
continued employment difficult.  Thus, the severity of his 
PTSD would likely render it impossible for the average person 
to follow a substantially gainful occupation. 38 C.F.R. § 
3.340.

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not the Veteran is precluded 
from work by his service-connected PTSD as he is due to his 
other non-service-connected impairments.  As such, a total 
disability evaluation based upon individual unemployability 
is warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


